DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42, 43 and 45 are rejected under 35 U.S.C. 112(a) for lack of enablement.  
Independent claim 1 recites:
1.  An air filter comprising a substrate and a network of polymeric nanofibers deposited on the substrate, wherein the air filter has a removal efficiency for PM2.5 of at least 70%, wherein the nanofiber network has a light transmittance at 550 nm of at least 60% and an air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s, wherein the nanofibers comprise a polymer comprising a repeating unit having a dipole moment of at least 1 D, and wherein the nanofibers have an average diameter of 100-300 nm, wherein the substrate is a mesh defining mesh holes.  Emphasis added.

Instant disclosure does not enable the full scope of the limitation “an air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s.”  
The enablement requirement of 35 U.S.C. 112(a) requires that the disclosure provide sufficient information to enable a person of ordinary skill in the art to make and use the full scope of the claimed invention without undue experimentation.  The Wands factors are considered in making this determination.  MPEP 2164.01(a).  These factors include:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Id.   
Claim 1 is broad.  It describes an air filter comprising nanofibers on a substrate.  The air filter can have zero pressure drop as the filter has “an air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s.”  Pressure drop is the measure of a filter’s resistance to airflow.  See Alper, US 2003/0217640 (“Alper”) [0048].  An air filter will necessarily has at least some pressure drop because the physical structure of the filter creates drag (i.e., resistance) that the fluid must overcome as it passes through the material.  See Walls et al., US 2011/0174158 (“Walls”) [0091].  The state of the art recognizes this fact because Walls teaches that an ideal particulate filter is one that would give the highest collection efficiency with the least pressure drop.  Id. at [0011].  As such, a person of ordinary skill in the art would not understand how to create a filter material with zero pressure drop (i.e., resistance) without a great deal of direction from the Applicant, because a filter material with zero pressure drop would likely violate the laws of physics.  The Applicant has provided no direction or working examples to explain the manner by which a filter material with zero pressure drop can be 
Dependent claims 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42, 43 and 45 are rejected for lack of enablement because they depend from claim 1.
Additionally, note that claim 45 lacks enablement for reasons similar to claim 1 because it describes “an air pressure drop of not greater than 71 Pa at an air velocity of 0.2 m/s” which includes a zero pressure drop, which is not enabled by the disclosure.

Claim Rejections - 35 USC § 112(a) - Written Description
Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42, 43 and 45 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites:
1.  An air filter comprising a substrate and a network of polymeric nanofibers deposited on the substrate, wherein the air filter has a removal efficiency for PM2.5 of at least 70%, wherein the nanofiber network has a light transmittance at an air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s, wherein the nanofibers comprise a polymer comprising a repeating unit having a dipole moment of at least 1 D, and wherein the nanofibers have an average diameter of 100-300 nm, wherein the substrate is a mesh defining mesh holes.  Emphasis added.

The claimed “air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s” describes a pressure drop ranging from 0–80 Pa at an air velocity of 0.2 m/s.  The disclosure fails to demonstrate that the Applicant was in possession of this range at the time of filing.  Rather, all of the examples in Applicant’s specification describe air filters having at least some pressure drop.  For instance, Table 1 of the disclosure lists the air pressure drop of four products of instant invention as 73 Pa, 45 Pa, 80 Pa and 71 Pa, respectively, at an air velocity of 0.2 m/s.  Spec. [0112].  There are no examples where the pressure drop is zero.  Therefore, the disclosure fails to demonstrate that the Applicant was in possession of the claimed range at the time of filing.  As such, claim 1 fails the written description requirement of 35 U.S.C. 112(a).
Dependent claims 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42, 43 and 45 are rejected for lack of written description because they depend from claim 1.
Note that dependent claim 45 also lacks written description for reason similar to claim 1, because it describes a pressure drop ranging from 0–71 Pa at an air velocity of 0.2 m/s.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42, 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites:
1.  An air filter comprising a substrate and a network of polymeric nanofibers deposited on the substrate, wherein the air filter has a removal efficiency for PM2.5 of at least 70%, wherein the nanofiber network has a light transmittance at 550 nm of at least 60% and an air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s, wherein the nanofibers comprise a polymer comprising a repeating unit having a dipole moment of at least 1 D, and wherein the nanofibers have an average diameter of 100-300 nm, wherein the substrate is a mesh defining mesh holes.  Emphasis added.

Claim 1 is indefinite because it is unclear whether the “air filter” or the “nanofiber network” has the claimed air pressure drop range.  The Applicant argues that the air pressure drop limitation is supported by Table 1 of the disclosure.  Applicant Rem. dated Nov. 23, 2020 (“Applicant Rem.”) 6.  Table 1 describes the pressure drop of different air filters, rather than the pressure drop of the nanofiber network within each air 
Dependent claims 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 40, 42, 43 and 45 are indefinite because they depend from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5, 8–10, 12, 13, 26, 28, 31, 36, 39, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al., US 2011/0174158 (“Walls”) optionally in view of Asai, US 2010/0054106 (“Asai”).  Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Walls in view of Wertz et al. US 2011/0259813 (“Wertz”) and optionally in view of Asai.  Claim 42 is rejected under 35 U.S.C. 103 as Walls in view of Ballard et al., US 2013/0197664 (“Ballard”) and optionally in view of Asai.
Claim 1 is directed to an air filter.  The filter comprises a substrate and a network of polymeric nanofibers deposited on the substrate.  The substrate is a mesh defining mesh holes.  The nanofibers have an average diameter of 100–300 nm.  The air filter has a removal efficiency of PM2.5 of at least 70%.  The nanofiber network has a light transmittance at 550 nm of at least 60%.  The filter has an air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s.  The nanofibers comprise a polymer comprising a repeating unit having a dipole moment of at least 1D.  The disclosure provides no evidence that the claimed pressure drop range is critical, because there is no evidence of unexpected results.  Additionally, the disclosure teaches that polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol have repeating units with dipole moments of 6.16, 3.6 D, 2.3 D and 1.2 D, respectively.  Spec. [0088], [0115].
Walls discloses an air filtration medium.  Walls [0052].  The filtration medium comprises a porous mesh support (i.e., a substrate) and a network of polymeric nanofibers deposited on the substrate.  Id. at [0052], [0054].  The nanofibers have a diameter between 100–500 nm.  Id. at [0124].  This range overlaps with the claimed range of 100–300 nm, thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I).  The filtration medium has a MERV rating ranging from 3–12, and can be used in HEPA applications.  Walls [0118].  As such, the filtration medium has a removal efficiency of PM2.5 of at least 70% because MERV rating of 12 means that the filter has an efficiency of at least 80% for particles between 1.0–3.0 microns, while a HEPA filter has an efficiency of 99.97% for particles 0.3 micron in size.  See Green et al., US 
The filter medium of Walls differs from claim 1 because it does not explicitly teach the light transmittance of the nanofiber network.  Therefore the reference does not provide enough information to teach the network having a light transmittance at 550 nm of at least 60%, as required by the claim.
Additionally, Walls differs from claim because it does not explicitly teach the filtration medium having a pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s, as required by the claim.
Regarding the first issue, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of plastic and is very thin, with a thickness of about of about 3 microns (Walls [0062], [0065]), which is about 13 times smaller than the thickness of a human hair.  See 
Additionally, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of polymers such as polyvinyl alcohol or polyacrylonitrile (Walls [0080]) which have a large transmittance with visible light.  See Asai [0175].  In other words, it would have been obvious for Walls’ nanofiber web to have a light transmittance of 550 nm of at least 60% because it is 13 times thinner than a human hair and is made of transparent materials.
Regarding the second issue, Walls’ filtration medium has a pressure drop between 6–35 Pa s/cm.  Walls [0096].  The Applicant admits that the upper limit of the claimed range (80 Pa at 0.2 m/s) converts to 4 Pa s/cm.  Applicant Rem. 8.  The lower limit of the prior art range (6 Pa s/cm) is close enough to the upper limit of the claimed range (4 Pa s/cm) to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Here, the pressure drop ranges are so close, that a person of ordinary skill in the art would expect them to have the same properties, and the Applicant has provided no evidence to contradict this finding.
Additionally, it would have been obvious to use routine experimentation to determine the optimal pressure drop of Walls’ filtration medium.  The reference teaches that the pressure drop of a filter can be adjusted depending on its application.  Walls [0006].  The reference also teaches that its filtration medium is an improvement due to its lower pressure drop compared to conventional filters.  Id. at [0061].  The reference further teaches that pressure drop is a result effective variable because an ideal filter is one with the highest particle collection efficiency with the least pressure drop.  Id. at [0011].  Therefore, it would have been obvious to use routine experimentation to 
Furthermore, Applicant’s disclosure fails to teach that the particular claimed pressure drop range is critical to the claimed invention, because there is no evidence of unexpected results.  Rather, the disclosure provides a laundry list of pressure drop ranges, teaching that the air filter can have a pressure drop between 50–500 Pa at 0.2 m/s.  Spec. [0052].  While the disclosure does provide data indicating that the filter can have a pressure drop between 45–80 Pa at 0.2 m/s (id. at [0112], Table 1), there is no evidence that this range is critical.  As such, any difference between the claimed invention and the prior art is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III) (“It is well established that, while a change in proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior art processes, producing a difference in kind rather than degree”) (internal citations and quotations omitted).  
Claim 3 requires for the filter of claim 1, the repeating unit has a dipole moment of at least 2D.  Claim 4 requires for the filter of claim 1, the repeating unit has a dipole moment of at least 3D.  The disclosure teaches that polyacrylonitrile and polyvinylpyrrolidone have repeating units with dipole moments of 3.6D and 2.3 D, respectively.  Spec. [0088].  
The nanofibers in Walls therefore have the claimed feature because the nanofibers can be manufactured from polyacrylonitrile or polyvinylpyrrolidone.  Walls [0080].

Regarding claim 5, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers comprise a material selected from the group consisting of polyacrylonitrile, polyvinylpyrrolidone, polystyrene, polyvinyl alcohol, and polypropylene (as the nanofibers can be manufactured from polyacrylonitrile, polyvinylpyrrolidone, or poly vinyl alcohol, Walls [0080]).”
Regarding claim 8, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers have positive or negative charge (as the filter can be an electret filtration medium, Walls [0129]).”
Claim 9 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 90%, and a removal efficiency for PM10-2.5 of at least 90%.  Claim 10 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 90% after 100 hours of exposure to air having an average PM2.5 index of 300 and an average wind speed of 1 mile/hour.  Claim 26 discloses that for the filter of claim 1, the air filter has a removal efficiency for PM2.5 of at least 70% at an operating temperature of at least 70°C.  Claim 31 discloses for the filter of claim 26, the air filter has a removal efficiency for PM2.5 of at least 80% after 100 hours of exposure to air having an average PM2.5 index of 300 and an average wind speed of 0.2 m/s at an operating temperature of at least 70°C.  
The filter described in Walls is presumed to exhibit these functional properties because it has a virtually identical structure to the Applicant’s air filter.  MPEP 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).  Applicant’s filter medium comprises nanofibers with an average diameter of 100–300 nm deposited Id. at [0062, [0065].  The nanofibers are manufactured from polymers such as polyimide, polyacrylonitrile, polyvinylpyrolidone, and poly vinyl alcohol.  Id. at [0080].  Therefore, because Applicant’s air filter has essentially the same structure as Walls’ filtration medium, these two filters are presumed to exhibit the same characteristics.  MPEP 2112.01(I).
Additionally, Walls’ filtration medium is manufactured using an electrospinning technique which provides an improvement in efficiency over conventional methods.  Walls [0088].  As such, the efficiency the filtration medium can be adjusted depending on the desired application of the filtration medium.  Id. at [0118].  For instance, the filtration medium can be used with HEPA applications.  Id.  A HEPA filter is configured to capture 99.97% of all particles 0.3 micron in size.  See Ball [0041].  Therefore, because Walls’ filter medium is capable of filtering particulate matter within the claimed ranges, it would have been obvious for the filtration medium to be configured for doing so, depending on the application of the filter.  MPEP 2144.05(II).
Regarding claim 12, Walls teaches the limitations of the claim:
“An air filtering device comprising the air filter of claim 1 (the air filtration device comprising the filtration medium, [0052]).”
Claim 13 requires that the air filtering device of claim 12 is incorporated into a window screen, a wearable mask, an indoor air filtration unit, a building air conditioning and ventilation system, a car air condition system, a car exhaust system, an industrial exhaust system, a clean room air filtration system, a cigarette filter, or an outdoor filtration system.  However, these applications do not form a positive element of the claimed “air filtering device” because they do not form the structure of the air filtering device. Therefore, the limitations of claim 13 fail to patentably distinguish the claimed invention over the prior art.  See MPEP 2115 (“A claim is only limited by positively recited elements”).  
It also would have been obvious, however, to incorporate the filter material at least into a clean room air filtration system because the filter material can be used in high efficiency particulate air (HEPA) applications.  Walls, [0118].  
Regarding claim 28, Walls teaches the limitations of the claim:
“The air filter of claim 26, wherein the polymeric nanofibers comprise a material selected from the group consisting of polyimide, polacrylonitrile, poly(p-phenylene sulfide), poly-p-phenylene terephthalamide, and polytetrafluoroethylene (as the nanofibers can be manufactured from polyimide or polyacrylonitrile, Walls [0080]).”
Regarding claim 36, Walls teaches the limitations of the claim:
“The air filter of claim 1, wherein the polymeric nanofibers comprise polyimide (as the nanofibers can be manufactured from polyimide, Walls [0080]).”


Claim 39 requires for the air filter of claim 1, the thickness of the air filter is in a range of 0.01 mm to 0.1 mm.
Walls’ filter medium can have a thickness of about 0.103 mm because the nanofiber mat can have a thickness of about 3 microns (i.e., .003 mm), while the mesh support layer can have a thickness of about 0.1 mm.  Walls [0062], [0065].  The prior art thickness of 0.103 mm is close enough to the claimed thickness of 0.1 mm to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).”
Claim 40 requires for the air filter of claim 1, a thickness of the air filter is between 30–60 µm.
Walls does not explicitly teach this feature.  However, in the air filtration arts, Wertz disclsoes a filter medium comprising a scrim material that supports a nanofiber layer.  Wertz [0100].  The scrim has a thickness between 50–1,000 microns. Id.  It would have been obvious to use Wertz’s scrim material in place of Walls’ support because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  With this substitution, Walls’ filtration medium would have a thickness between 53–1,003 microns because Walls’ nanofiber web can have a thickness of 3 microns. Walls [0065.  The prior art range of 53–1,003 microns overlaps with the claimed range of 30–60 microns, establishing a prima facie 
Claim 42 requires that for the filter of claim 1, the polymeric nanofibers comprise a material selected from the group consisting of poly(p-phenylene sulfide), poly-p-phenylene terephthalamide and polytetrafluoroethylene.  
The nanofibers in Walls are manufactured using an electrospinning process from a wide variety of polymers.  Walls [0077], [0080]. The reference, however, does not explicitly disclose the claimed polymers being used to make the nanofibers.  However, Ballard teaches that polytetrafluoroethylene is a beneficial material used to make nanofibers for a filter because polytetrafluoroethylene is nontoxic.  Ballard [0010].  It would have been obvious to manufacture Walls’ nanofibers from polytetrafluoroethylene to provide this benefit.  It also would have been obvious to use polytetrafluoroethylene to manufacture the nanofibers in Walls because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Claim 43 requires that for the air filter of claim 1, the nanofiber network has a light transmittance at 550 nm of at least 70%.  
It would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of plastic and is very thin, with a thickness of about of about 3 microns (Walls [0062], [0065]), which is about 13 times smaller than the thickness of a human hair.  See Spivey [0079] (a human hair typically has a thickness of about 40 microns).  The Applicant’s disclosure admits that the optical transmittance is directly related to the thickness of a filter.  Spec. [0111].  The disclosure also describes a filter that has a thickness between 30–60 microns (an order of magnitude thicker than Walls’ nanofiber layer) with an optical transmittance of 50%.  
Additionally, it would have been obvious for Walls’ nanofiber mat to have the claimed light transmittance property because it is made of polymers such as polyvinyl alcohol or polyacrylonitrile (Walls [0080]) which have a large transmittance with visible light.  See Asai [0175].
Claim 45 requires for the filter of claim 1, the nanofiber network has an air pressure drop of not greater than 71 Pa at an air velocity of 0.2 m/s.  
Walls’ filtration medium has a pressure drop between 6–35 Pa s/cm.  Walls [0096].  The Applicant admits that the upper limit of the claimed range (80 Pa at 0.2 m/s) converts to about 3.5 Pa s/cm.  Applicant Rem. 8.  The lower limit of the prior art range (6 Pa s/cm) is close enough to the upper limit of the claimed range (3.5 Pa s/cm) to establish a prima facie case of obviousness.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Here, the pressure drop ranges are so close, that a person of ordinary skill in the art would expect them to have the same properties, and the Applicant has provided no evidence to contradict this finding.
Additionally, it would have been obvious to use routine experimentation to determine the optimal pressure drop of Walls’ filtration medium.  The reference teaches that the pressure drop of a filter can be adjusted depending on its application.  Walls [0006].  The reference also teaches that its filtration medium is an improvement due to Id. at [0061].  The reference further teaches that pressure drop is a result effective variable because an ideal filter is one with the highest particle collection efficiency with the least pressure drop.  Id. at [0011].  Therefore, it would have been obvious to use routine experimentation to determine the optimal pressure drop of the filter depending medium depending on its application, and because pressure drop is a result effective variable.  MPEP 2144.05(II).
Furthermore, Applicant’s disclosure fails to teach that the particular claimed pressure drop range is critical to the claimed invention, because there is no evidence of unexpected results.  Rather, the disclosure provides a laundry list of pressure drop ranges, teaching that the air filter can have a pressure drop between 50–500 Pa at 0.2 m/s.  Spec. [0052].  While the disclosure does provide data indicating that the filter can have a pressure drop between 45–80 Pa at 0.2 m/s (id. at [0112], Table 1), there is no evidence that this range is critical.  As such, any difference between the claimed invention and the prior art is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III) (“It is well established that, while a change in proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior art processes, producing a difference in kind rather than degree”) (internal citations and quotations omitted).  
Response to Arguments
35 U.S.C. 112(a) Rejections
The Examiner withdraws the prior 35 U.S.C. 112(a) rejection over claim 44 because the claim is cancelled.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the prior 35 U.S.C. 112(b) rejection over claim 5 in light of the amendments.
Prior Art Rejections
The Examiner maintains that the pending claims are unpatentable over the Walls reference.
The issue regarding claim 1 is whether the claimed “air pressure drop of not greater than 80 Pa at an air velocity of 0.2 m/s” patentably distinguished the claimed air filter from the filtration medium in Walls.
The Applicant admits that the upper limit of the claimed range is 4 Pa s/cm.  Applicant Rem. 8.  Additionally, the Applicant notes that the filtration medium in Walls has a pressure drop ranging from 6–35 Pa s/cm.  Id. (citing Walls [0096]. The Applicant argues, however, that the claimed value of 4 Pa s/cm is “significantly higher” than the prior art range.  Id.  Therefore, the Applicant argues that claim 1 is patentably distinct over Walls.  Id.
The Examiner respectfully disagrees.  The prior art value of 6 Pa s/cm is close enough to the claimed value of 4 Pa s/cm to establish a prima facie case of obviousness.  MPEP 2144.05(I).  These values are so close that a person of ordinary skill in the art would not expect there to be any significant difference in the operation of the filter media.  Additionally, because there is no evidence that the claimed pressure drop range is critical, any difference between the prior art and the claimed invention on this point is one of degree rather than kind.  MPEP 2144.05(III).
The Applicant also argues that the instant inventors discovered that polymers with high dipole moments (e.g., greater than 1 D) can attract PM2.5 particles to form a Id.  
The Examiner respectfully disagrees.  Claim 1 does not provide a pore size for the air filter, therefore the Applicant’s arguments on this point are moot.
However, the nanofibers in Walls are also manufactured from polymers that have high dipole moments.  For instance, the fibers can be manufactured from polyimide, polyacrylonitrile, polyvinylpyrolidone or poly vinyl alcohol (Walls [0080]), which have a dipole moment of 6.16, 3.6 D, 2.3 D and 1.2 D, respectively.  Spec. [0088], [0115].  Therefore, even if pore size was at issue, a person of ordinary skill in the art would not need to increase the pore sizes of the nanofibers in Walls because its nanofibers would be expected to perform in substantially the same way as the claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776